DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 07/26/2022 has been entered. Claims 1-4, 6-12, and 14-15 remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection and 112(b)/112(f) rejections previously set forth in the Non-Final Office Action mailed 05/05/2022.

Claim Objections
Claim 2 objected to because of the following informalities:
“Wherein the the at least one processor is further...” has an extra “the”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 4, 6, 8, 10, 12, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi (US20170348061), Toyoda (US20170196654), and Kuenen (US20190201110).
Regarding claim 1, Joshi teaches a system (1) for affecting a subject, the system comprising: a medical device (35, 42) configured to affect the subject (18) ([0065-0066], [0199-0200], wherein surgical instrument or end-effector may comprise a drill bit), the medical device (42) configured to be in a first state (non-rotating), in which the medical device is not able to affect the subject, or a second state (rotating), in which the medical device is able to affect the subject ([0269], wherein rotating the drill bit or assembly allows for drilling or creation of pilot holes);
an imaging system (8200) configured to provide an image that includes the medical device ([0003], [0066], [0115], [0194-0195], [0210-0211], [0264-0265], wherein imaging systems may include cameras, intraoperative CT, MRI, ultrasound, and wherein in ¶[0211] it is disclosed “the surgeon can monitor the current location on the medical image where the probe tip is currently positioned in real-time”); and
at least one processor (100) ([0067]) configured to:
receive, from the imaging system, the image that includes the medical device ([0066], [0194-0195], [0210-0211], wherein the probe tip, incorporating a drill or ablation instrument, comprises the medical device); and
determine a location of the medical device (35) ([0071], wherein the surgical robot 15 is aware of the location of the surgical instrument 35 at all times).
However, Joshi fails to teach wherein the medical device is not able or is able to affect the subject in response to a trigger signal; and at least one processor configured to control the medical device, wherein the at least one processor is configured to set the medical device to the first state or the second state based on a determined location of the medical device.
In an analogous robotic system including an end effector comprising a drill, Toyoda teaches such a feature. Toyoda teaches medical support device (1) comprising a robot provided with a drill unit (32) and a robot controller (40) ([0020-0022]). Toyoda teaches using position sensors (29) and motion sensors (34) configured to track the position of the drill unit (32) and a bury start position ([0035], [0042], [0045]). Toyoda teaches triggering the drill bit of the drill unit (32) to rotate based on determining that the position of the drill unit (32) matches the bury start position ([0059], [0061], wherein the robot controller 40 comprises a processor configured to control the rotating and the trigger signal comprises matching of the position of the drill unit with the bury start position). Toyoda further teaches stopping of the rotation of the drill bit when the positions do not match ([0079-0080]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Joshi to automate the rotation of the drill bit based on the position of the drill unit as taught by Toyoda ([0059], [0061], [0079-0080]). By automating a manual activity, such as rotation or activation of a surgical tool such as a drill, time/work is saved. Moreover, safety may be improved as Toyoda teaches stopping rotation when the position of the drill does not match the target area for drilling ([0079-0080]).
However Joshi, when modified by Toyoda, fails to teach wherein the at least one processor is configured to: detect the medical device within the received image and determine a location of the medical device based on the detected medical device within the received image.
	In an analogous system for tracking tools field of endeavor, Kuenen teaches such a feature. Kuenen teaches an ultrasound imaging system (9) including an ultrasound probe (10) having an ultrasound transducer array (12) that may be used in combination with an apparatus (11) for detecting the location of a tip of a tool ([0069], [0081]). Kuenen teaches the apparatus (11) may be incorporated into the ultrasound imaging system (9) ([0087]). Kuenen teaches a volumetric region comprising an interventional tool (1) may be imaged with the ultrasound system (9) (Figs. 3-5, [0072]). Kuenen teaches the apparatus (11) comprises an image processing unit (15) adapted to receive ultrasound image data of the volumetric region comprising the tool (1), and the apparatus (11) further comprises a tip tool detection module (17) configured to detect the tool (1) by identifying a shadow region of the tool (1) in the ultrasound image ([0081]). Kuenen further teaches calculating the position or location of the tip of the tool (1) within the volumetric region ([0081]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Joshi in view of Toyoda to detect and tracking a tool’s position based on images as taught by Kuenen (Figs. 3-5, [0069], [0072], [0081]). Joshi teaches using sensors and markers to track the position of the surgical instrument ([0065], [0071], [0074]), and Toyoda similarly teaches using position and motion sensors to track positions ([0035], [0042], [0045]). Kuenen teaches these external tracking systems require additional equipment (sensors/trackers) which adds on cost ([0004]). Therefore it would be obvious to use ultrasound imaging rather than sensors/markers for determining tool positioning as cost may be reduced. Moreover, Joshi teaches utilizing ultrasound to visualize soft tissue in real time ([0264-0265]), so it would further be obvious to modify Joshi with the teachings of Kuenen.
Regarding claim 2. Joshi in view of Toyoda and Kuenen teaches the invention as claimed above in claim 1.
However, Joshi fails to teach wherein the at least one processor is further configured to: receive a target region in the subject, wherein the target region is a region in which the medical device should affect the subject, and set the medical device to the first state, if the provided location of the medical device is outside the target region and to the second state, if the provided location of the medical device is within the target region.
Toyoda teaches designating a bury start position ([0024], wherein the bury start position comprises a target region), and a motion sensor (34) configured to track the bury start position ([0042]). Toyoda teaches the robot controller (40) obtains detection results indicating the bury start position detected by the motion sensor ([0052-0053], wherein the robot controller 40 comprises a processor configured to receive a target region in the subject). Toyoda teaches triggering the drill bit of the drill unit (32) to rotate based on determining that the position of the drill unit (32) matches the bury start position ([0059], [0061]). Toyoda further teaches stopping of the rotation of the drill bit when the positions do not match ([0079-0080]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Joshi to rotate or stop rotation of the drill based on whether the position of the drill matches a designated target region as taught by Toyoda ([0024], [0042], [0052-0053], [0059], [0061], [0079-0080]). By only activating or rotating the surgical instrument, drill in this case, at a designated target area, safety of the patient may predictably be ensured as the instrument or drill may only affect the patient at the designated target area, thereby avoiding unintended treatment to healthy tissue.
Regarding claim 4, Joshi in view of Toyoda and Kuenen teaches the invention as claimed above in claim 1.
However, Joshi fails to teach wherein the first state comprises a first stage in which the medical device is not able to change its physical state and a second stage in which the medical device is able to change its physical state based on a change signal, and the at least one processor is further configured to set the medical device to the first stage of the first state or to the second stage of the first state based on the provided location of the medical device.
Toyoda teaches a first state of a drill comprising the drill not rotating ([0061], [0080], wherein the default state is not rotating or “off”). Toyoda further teaches determining whether the position of the drill matches the designated bury start position ([0056], wherein a first stage comprises not matching and a second stage comprises matching). Toyoda teaches when the positions do not match, the robot controller (40) drives the arm (6) holding the drill until the position of the drill matches the designated start position ([0058]). Toyoda teaches once the positions match, the drill bit is triggered to rotate ([0059], [0061], wherein the physical state comprises rotation and may only rotate at the second matching stage). Therefore, Toyoda teaches setting the medical device (drill) to a second stage (wherein drill position and designated bury start positions match) by driving the arm of the robot. Moreover, Toyoda teaches the robot controller (40) may control the drill to exit the mouth (designated bury start position) after the drill has reached a planned burying depth, thereby teaching setting the medical device to a first stage (wherein drill position and designated bury start positions do not match) based on a provided location of the medical device ([0083-0084]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Joshi to further automate navigation of the surgical instrument towards and away from a designated target area and also only allow for rotation at the designated target area as taught by Toyoda ([0058-0059], [0061], [0083-0084]). Joshi similarly teaches designating a target area and planning a trajectory for the surgical instrument to follow to reach the designated area ([0066]); however, Joshi fails to teach a processor configured to only allow activation of the surgical instrument or drill based on its position (at the designated area or away from). By including these stages in which the instrument is non-activatable or activatable, further safety is ensured by allowing for the drill to only activate after meeting certain approved criteria.
Regarding claim 6, Joshi in view of Toyoda and Kuenen teaches the invention as claimed above in claim 1.
Joshi further teaches wherein at least one processor is further configured to: provide a target region in the provided image, wherein the target region is a region in which the medical device should affect the subject ([0066], wherein a 3D image scan can be taken of a desired surgical area, the desired point of insertion and trajectory for the surgical instrument 35 to reach a desired anatomical target can be planned on the 3D image scan, and planning on the 3D image scan sent to a computer would require a processor).
However, Joshi fails to teach the at least one processor is further configured to: set the medical device to the first stage, if the provided location of the medical device is outside the target region, and to the second state if the provided location of the medical device is within the target region.
Toyoda teaches a robot controller (40) configured to rotate a drill (32) once the position of the drill matches a designed bury start position ([0059], [0061]). Toyoda further teaches stopping rotation of the drill if the positions of the drill and start position do not match ([0079-0080]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Joshi to rotate the drill when at the target site and stop rotation outside of the target site as taught by Toyoda ([0059], [0061]). By automating rotation of the drill at a designated target area, a planned drilling procedure may predictably be completed. Furthermore, by stopping rotation of the drill if it exits the designated target area, safety is provided as the drill is unable to affect non-targeted areas. Having a processor automate these tasks predictably saves time and energy in contrast to having a clinician manually do it.
Regarding claim 8, Joshi in view of Toyoda and Kuenen teaches the invention as claimed above in claim 1.
Joshi further teaches wherein the image that includes the medical device is provided by an ultrasound device or an X-ray device ([0066], [0194-0195], [0210-0211], [0264-0265], wherein CT/fluoroscopy, MRI, and/or ultrasound may be used for 3D imaging in real-time).
Regarding claim 10, Joshi in view of Toyoda and Kuenen teaches the invention as claimed above in claim 4.
Joshi further teaches wherein the medical device (35) is a stent applicator comprising a stent or a balloon applicator comprising a balloon (8410) ([0251-0252]), wherein a first state comprises an un-inflated state and a second state comprises an inflated state ([0252]).
However, Joshi fails to teach wherein in the first stage of the first state, the stent applicator or the balloon applicator is not able to change a physical state of the stent or balloon, respectively, and in the second stage of the first state, the stent applicator or the balloon applicator is able to change the physical state of the stent or the balloon, respectively, and wherein in the second state the stent applicator or the balloon applicator is able to apply the stent or the balloon, respectively, to the patient based on the trigger signal.
Toyoda teaches a first state of a drill comprising the drill not rotating ([0061], [0080], wherein the default state is not rotating or “off”). Toyoda further teaches determining whether the position of the drill matches the designated bury start position ([0056], wherein a first stage comprises not matching and a second stage comprises matching). Toyoda teaches when the positions do not match, the robot controller (40) drives the arm (6) holding the drill until the position of the drill matches the designated start position ([0058]). Toyoda teaches once the positions match, the drill bit is triggered to rotate ([0059], [0061], wherein the physical state comprises rotation and may only rotate at the second matching stage).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Joshi to only allow for activation of the medical device/surgical instrument based on its position as taught by Toyoda ([0061], [0080], [0059], [0061]). Although Toyoda teaches a drill, Toyoda’s teachings may similarly be applied to a balloon as both are medical devices comprising clear activated and non-activated states (wherein these states comprise rotation, inflation, and their counter states of nonrotation and non-inflated). Moreover, by only allowing activation of a surgical instrument in a designated target area, inadvertent affection of the subject at unintended areas may predictably be avoided and thus patient safety may be improved.
Regarding claim 12, Joshi in view of Toyoda and Kuenen teaches the invention as claimed above in claim 1.
Joshi teaches the invention further comprising a medical robot (15), configured to navigate the medical device (35) ([0071]). Joshi further teaches the surgical robot system (1) comprising a control device consisting of a computer (100) having a processor ([0067]), and the medical robot (15) being aware of the position of the medical device (35) at all times ([0071]). Moreover, Joshi teaches the computer (100) of the robot (15) may send triggers to surgical instruments such as a biopsy gun to fire in response to robotic guidance software ([0244]).
However, Joshi fails to teach the medical robot configured to: provide the trigger signal to the medical device, when the medical robot determines, based on the provided location, that the medical device is at a predetermined location.
Toyoda teaches medical support device (1) comprising a robot provided with a drill unit (32) and a robot controller (40) ([0020-0022]). Toyoda teaches when a position of the drill (32) matches with a designated bury start position, the robot controller (40) causes the drill bit of the drill unit (32) to rotate ([0059], [0061]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Joshi to have the robot provide the trigger signal to cause activation of the surgical instrument when the surgical instrument is at a designated position as taught by Toyoda ([0059], [0061]). Since Joshi teaches its robot being aware of the position of the surgical instrument at all times ([0071]), it would be obvious to also have the robot provide the trigger signal and determine whether the position of its instrument matches a designated target area as taught by Toyoda ([0059], [0061]). Toyoda shows using a robot may be appropriate for determining position of an instrument and activating the instrument, and having the robot perform the navigation and processing predictably lessens work required by a user. Moreover, Joshi teaches the computer (100) of the robot (15) may send triggers to surgical instruments such as a biopsy gun to fire in response to robotic guidance software ([0244]).
Regarding claim 14, Joshi teaches a method for operating a system (1) to affect a subject (18) ([0065-0066]), the method comprising:
receiving, from an imaging system, an image that includes a medical device (35) ([0066], [0194-0195], [0210-0211], wherein the probe tip, incorporating a drill or ablation instrument, comprises the medical device);
determining a location of the medical device (35) ([0071], wherein the surgical robot 15 is aware of the location of the surgical instrument 35 at all times); and
controlling the medical device (35), including setting the medical device (35) to a first state (non-rotating), in which the medical device is not able to affect the subject, or to a second state (rotating), in which the medical device (35) is able to affect the subject ([0199-0200], [0269], wherein the surgical instrument or end-effector may comprise a drill bit 42, and wherein rotating the drill bit or assembly allows for drilling or creation of pilot holes).
However, Joshi fails to teach setting the medical device to the first or second state in response to a trigger signal; and controlling the medical device based on the determined location of the medical device.
In an analogous robotic system including an end effector comprising a drill, Toyoda teaches such a feature. Toyoda teaches a medical support device (1) comprising a robot provided with a drill unit (32) and a robot controller (40) ([0020-0022]). Toyoda teaches using position sensors (29) and motion sensors (34) configured to track the position of the drill unit (32) and a bury start position ([0035], [0042], [0045]). Toyoda teaches triggering the drill bit of the drill unit (32) to rotate based on determining that the position of the drill unit (32) matches the bury start position ([0059], [0061], wherein the robot controller 40 comprises a processor configured to control the rotating and the trigger signal comprises matching of the position of the drill unit with the bury start position). Toyoda further teaches stopping of the rotation of the drill bit when the positions do not match ([0079-0080]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Joshi to automate the rotation of the drill bit based on the position of the drill unit as taught by Toyoda ([0059], [0061], [0079-0080]). By automating a manual activity, such as rotation or activation of a surgical tool such as a drill, time/work is saved. Moreover, safety may be improved as Toyoda teaches stopping rotation when the position of the drill does not match the target area for drilling ([0079-0080]).
However Joshi, when modified by Toyoda, fails to teach detecting the medical device within the received image, and determining a location of the medical device based on the detected medical device within the received image.
	In an analogous system for tracking tools field of endeavor, Kuenen teaches such a feature. Kuenen teaches an ultrasound imaging system (9) including an ultrasound probe (10) having an ultrasound transducer array (12) that may be used in combination with an apparatus (11) for detecting the location of a tip of a tool ([0069], [0081]). Kuenen teaches the apparatus (11) may be incorporated into the ultrasound imaging system (9) ([0087]). Kuenen teaches a volumetric region comprising an interventional tool (1) may be imaged with the ultrasound system (9) (Figs. 3-5, [0072]). Kuenen teaches the apparatus (11) comprises an image processing unit (15) adapted to receive ultrasound image data of the volumetric region comprising the tool (1), and the apparatus (11) further comprises a tip tool detection module (17) configured to detect the tool (1) by identifying a shadow region of the tool (1) in the ultrasound image ([0081]). Kuenen further teaches calculating the position or location of the tip of the tool (1) within the volumetric region ([0081]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Joshi in view of Toyoda to detect and tracking a tool’s position based on images as taught by Kuenen (Figs. 3-5, [0069], [0072], [0081]). Joshi teaches using sensors and markers to track the position of the surgical instrument ([0065], [0071], [0074]), and Toyoda similarly teaches using position and motion sensors to track positions ([0035], [0042], [0045]). Kuenen teaches these external tracking systems require additional equipment (sensors/trackers) which adds on cost ([0004]). Therefore it would be obvious to use ultrasound imaging rather than sensors/markers for determining tool positioning as cost may be reduced. Moreover, Joshi teaches utilizing ultrasound to visualize soft tissue in real time ([0264-0265]), so it would further be obvious to modify Joshi with the teachings of Kuenen.
Regarding claim 15, Joshi teaches a non-transitory computer readable medium (memory) having stored therein a computer program for operating a system (1) for affecting a subject (18) ([0065-0067], wherein the robot system 1 can comprise a computer 100 having a processor and a memory, and wherein the memory can store software for performing calculations and analyses required to perform the surgical method steps), the computer program comprising instructions which, when executed by a processor (100), cause the processor (100) to:
receive, from an imaging system, an image that includes a medical device (35) ([0066], [0194-0195], [0210-0211], wherein the probe tip, incorporating a drill or ablation instrument, comprises the medical device, and wherein the 3D images may be transferred to the computer 100);
determine a location of the medical device (35) ([0071], wherein the surgical robot 15 is aware of the location of the surgical instrument 35 at all times); and
control the medical device (35), wherein the control includes setting the medical device (35) to a first state (non-rotating), in which the medical device (35) is not able to affect a subject (18), or to a second state (rotating), in which the medical device (35) is able to affect the subject ([0199-0200], [0269], wherein the surgical instrument or end-effector may comprise a drill bit 42, and wherein rotating the drill bit or assembly allows for drilling or creation of pilot holes).
However, Joshi fails to teach setting the medical device to the first or second state in response to a trigger signal, and controlling the medical device based on the determined location of the medical device.
In an analogous robotic system including an end effector comprising a drill, Toyoda teaches such a feature. Toyoda teaches a medical support device (1) comprising a robot provided with a drill unit (32) and a robot controller (40) ([0020-0022]). Toyoda teaches using position sensors (29) and motion sensors (34) configured to track the position of the drill unit (32) and a bury start position ([0035], [0042], [0045]). Toyoda teaches triggering the drill bit of the drill unit (32) to rotate based on determining that the position of the drill unit (32) matches the bury start position ([0059], [0061], wherein the robot controller 40 comprises a processor configured to control the rotating and the trigger signal comprises matching of the position of the drill unit with the bury start position). Toyoda further teaches stopping of the rotation of the drill bit when the positions do not match ([0079-0080]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Joshi to automate the rotation of the drill bit based on the position of the drill unit as taught by Toyoda ([0059], [0061], [0079-0080]). By automating a manual activity, such as rotation or activation of a surgical tool such as a drill, time/work is saved. Moreover, safety may be improved as Toyoda teaches stopping rotation when the position of the drill does not match the target area for drilling ([0079-0080]).
However Joshi, when modified by Toyoda, fails to teach detecting the medical device within the received image, and determining the location of the medical device based on the detected medical device within the received image.
	In an analogous system for tracking tools field of endeavor, Kuenen teaches such a feature. Kuenen teaches an ultrasound imaging system (9) including an ultrasound probe (10) having an ultrasound transducer array (12) that may be used in combination with an apparatus (11) for detecting the location of a tip of a tool ([0069], [0081]). Kuenen teaches the apparatus (11) may be incorporated into the ultrasound imaging system (9) ([0087]). Kuenen teaches a volumetric region comprising an interventional tool (1) may be imaged with the ultrasound system (9) (Figs. 3-5, [0072]). Kuenen teaches the apparatus (11) comprises an image processing unit (15) adapted to receive ultrasound image data of the volumetric region comprising the tool (1), and the apparatus (11) further comprises a tip tool detection module (17) configured to detect the tool (1) by identifying a shadow region of the tool (1) in the ultrasound image ([0081]). Kuenen further teaches calculating the position or location of the tip of the tool (1) within the volumetric region ([0081]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Joshi in view of Toyoda to detect and tracking a tool’s position based on images as taught by Kuenen (Figs. 3-5, [0069], [0072], [0081]). Joshi teaches using sensors and markers to track the position of the surgical instrument ([0065], [0071], [0074]), and Toyoda similarly teaches using position and motion sensors to track positions ([0035], [0042], [0045]). Kuenen teaches these external tracking systems require additional equipment (sensors/trackers) which adds on cost ([0004]). Therefore it would be obvious to use ultrasound imaging rather than sensors/markers for determining tool positioning as cost may be reduced. Moreover, Joshi teaches utilizing ultrasound to visualize soft tissue in real time ([0264-0265]), so it would further be obvious to modify Joshi with the teachings of Kuenen.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi (US20170348061), Toyoda (US20170196654), and Kuenen (US20190201110) as applied to claim 2 above, and further in view of Kostrzewski (US20180289432).
Regarding claim 3, Joshi in view of Toyoda and Kuenen teaches the invention as claimed above in claim 2.
However, Joshi fails to teach wherein the at least one processor is further configured to: set the medical device to a determined state, if the provided location of the medical device is within the target region.
Toyoda teaches designating a bury start position ([0024], wherein the bury start position comprises a target region), and a motion sensor (34) configured to track the bury start position ([0042]). Toyoda teaches triggering the drill bit of the drill unit (32) to rotate based on determining that the position of the drill unit (32) matches the bury start position ([0059], [0061], wherein rotating the drill bit comprises a determined state).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Toyoda to set the drill to rotate in the designated target area as taught by Toyoda ([0024], [0059], [0061]). By automating a manual activity, such as rotation or activation of a surgical tool such as a drill, time/work is saved.
However Joshi, when modified by Toyoda, fails to teach wherein the medical device comprises a plurality of second states, and in each of the second states, the medical device is able to affect the subject differently in response to the trigger signal, and the at least one processor is further configured to: determine, based on characteristics of the target region, a state of the plurality of second states.
In an analogous robotic surgical system field of endeavor, Kostrzewski teaches such a feature. Kostrzewski teaches robotic surgical systems and methods for preparing holes in bone tissue ([0002]). Kostrzewski teaches a drill affixed to a robotic surgical system, and the characteristics of the rotation of the drill bit is altered based on haptic feedback measured by a force sensor ([0009-0010], wherein the sensor determines whether there is a change in material characteristic in the target region/tissue such as hardness, density, etc). Kostrzewski teaches the rotation of the drill may vary in speed, velocity, direction, and mode ([0011], wherein the different rotation characteristics comprise a plurality of second states). Moreover, Kostrzewski teaches a processor may automatically alter the rotation of the drill bit based on the sensed change in material ([0013], wherein altering rotation based on sensed changes in material comprises determining a state based on characteristics of the target region).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Joshi to alter the rotation of the drill based on the characteristics of the bone it’s drilling through as taught by Kostrzewski ([0009-0011]). By altering rotation characteristics, the drill may more easily be guided, have its trajectory optimized, and reduce complications to the patient as recognized by Kostrzewski ([0008]).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi (US20170348061), Toyoda (US20170196654), and Kuenen (US20190201110) as applied to claim 6 above, and further in view of Appenrodt (WO2008030264).
Regarding claim 7, Joshi in view of Toyoda and Kuenen teaches the invention as claimed above in claim 6.
However, Joshi fails to teach wherein the at least one processor is further configured to determine the target region based on the received image.
In an analogous system for navigation and planning, Appenrodt teaches such a feature. Appenrodt further teaches a processor (226) configured to identify anatomical landmarks in image data (23) and then determine an anatomical target based upon the identified anatomical landmarks (24) (Abstract, Fig. 1, [0006], [0028]). Moreover, Appenrodt teaches the imaging device (202) can be a fluoroscopic x-ray imaging device such as an O-arm or C-arm (206) having an x-ray source (208) ([0077]), and an instrument (252, 132b) such as a drill introduced into the patient (204) may be superimposed in more than one view on a display (Fig. 10, [0085]). Appenrodt additionally teaches alternative imaging modalities may be used including ultrasound ([0034], [0083]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Joshi to further identify the location of the target based on identified landmarks in an image as taught by Appenrodt ([0028]). Appenrodt teaches it may be difficult to examine or identify targets for certain procedures ([0003-0005]). Therefore, Appenrodt recognizes it may be desirable to provide a system that is able to determine the position of a target ([0005-0006], wherein targets may comprise portions of anatomy other than just the brain).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi (US20170348061), Toyoda (US20170196654), and Kuenen (US20190201110) as applied to claim 1 above, and further in view of Tanghal (US2017031193).
Regarding claim 9, Joshi in view of Toyoda and Kuenen teaches the invention as claimed above in claim 1.
Joshi further teaches wherein the medical device is a biopsy gun or brachytherapy applicator (Fig. 45, [0244]). Joshi additionally teaches the biopsy gun tip (8100) can fire as directed by a software trigger to retrieve a biopsy sample ([0244]).
However, Joshi fails to explicitly teach wherein the first state is an unarmed state of the biopsy gun or brachytherapy applicator and the second state is an armed state of the biopsy gun or the brachytherapy applicator.
Tanghal teaches MRI guided biopsy targeting set with firing obturator. Tanghal teaches a biopsy gun (1000) (Fig. 1) which begins in an initial uncocked position ([0042], wherein the initial position comprises an unarmed state). In the initial position, the sharp tip is protruding from the gun, but the gun is incapable of firing (Fig. 2 & 3A). Tanghal teaches once the biopsy gun (1000) is positioned at the target site, the gun may be moved into a cocked position wherein it’s ready to fire and take a biopsy sample (Fig. 3B, [0043], wherein the cocked position comprises an armed state). Tanghal further teaches the biopsy gun may be used in robotic-assisted surgery ([0098]); Therefore, Tanghal teaches the biopsy gun may be automated by a controller or robot.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Joshi to have the biopsy begin in an initial uncocked position and to move the biopsy gun into a cocked position when it is positioned at a target site as taught by Tanghal ([0042-0043]). As Joshi similarly teaches a biopsy gun (8100) ([0244]), it would be obvious for the gun to also have an uncocked and cocked position as taught by Tanghal ([0042-0043]). By beginning in an uncocked position wherein the sharp tip/needle of the biopsy gun is protruding outwards, an operator or robot may perform initial penetration in order to reach a designated target site as recognized by Tanghal ([0042]). Moreover, both Joshi ([0244]) and Tanghal ([0043]) teach firing the biopsy gun, thus both teach a cocked/armed state of the device. Setting the biopsy gun into a cocked or armed state at the target site predictably allows for subsequent firing and retrieval of a biopsy sample.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi (US20170348061), Toyoda (US20170196654), and Kuenen (US20190201110) as applied to claim 1 above, and further in view of Yang (US20200038121).
Regarding claim 11, Joshi in view of Toyoda and Kuenen teaches the invention as claimed above in claim 1.
Joshi further teachings performing ablation using an ablation instrument ([0185], [0210]).
However, Joshi fails to explicitly teach wherein the medical device is an electrosurgical device, and wherein the first state is a resting state of the electrosurgical device and the second state is an active state of the electrosurgical device.
In an analogous robotic system for surgical procedures, Yang teaches such a feature. Yang teaches a robotic arm (100) (Fig. 8, [0128]) and mounting a surgical instrument (10) to the robotic arm (100) ([0130]). Yang further teaches a surgical instrument (10) may be coupled to an end effector (26) ([0119]) and may comprise an electro-cautery knife ([0027-0028], [0120-0121]) which requires electricity to power or affect a patient ([0114]). Electrosurgical devices such as an electro-cautery knife inherently have a first and second state, which comprise when electricity is not supplied and is supplied respectively ([0114], wherein the knife requires electricity to be supplied). Therefore, Yang teaches a resting first state and an active second state which is an active state of the electro-cautery knife. Yang further teaches the electro-cautery knife has a suction and/or irrigation functionality ([0028], [0121]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Joshi to further include an electro-cautery knife as an end effector as taught by Yang ([0119-0121]). Modifying Joshi to add an electro-cautery knife as another possible end effector equip-able to Joshi’s surgical robot system (1) may allow for Joshi to use it as the ablation instrument for ablation procedures as disclosed in ¶[0185] and ¶[0210]. Moreover, Yang shows electro-cautery knives are appropriate end effectors equip-able to robotic systems used for cutting and cauterizing ([0027-0028]). Additionally, the suction and irrigation functionalities provided with the electrocautery knife may further allow for removal of smoke and washing of the wound as recognized by Yang ([0028], [0121]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4, 8, 12, and 14-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant argues the prior art relied upon in the previous Office Action filed 05/05/2022 does not disclose the elements of claim 1 comprising:
“receive the image that includes the medical device from the imaging system,
detect the medical device within the received image,
determine a location of the medical device based on the detected medical device within the received image”

Examiner respectfully agrees. Newly cited references Joshi (US20170348061) and Kuenen (20190201110) are relied upon for teaching these elements.
Joshi teaches an imaging system configured to provide an image that includes the medical device ([0003], [0066], [0115], [0194-0195], [0210-0211], [0264-0265], wherein imaging systems may include CT scanner, fluoroscope, MRI, ultrasound, and wherein in ¶[0211] it is disclosed “the surgeon can monitor the current location on the medical image where the probe tip is currently positioned in real-time”); and
at least one processor (100) ([0067]) configured to:
receive, from the imaging system, the image that includes the medical device ([0066], [0194-0195], [0210-0211], wherein the probe tip, incorporating a drill or ablation instrument, comprises the medical device); and
determine a location of the medical device (35) ([0071], wherein the surgical robot 15 is aware of the location of the surgical instrument 35 at all times).

Therefore, Joshi teaches at least “receive the image that includes the medical device from the imaging system, and determine a location of the medical device”.
However, Joshi fails to teach “detect the medical device within the received image”, and wherein the determining a location of the medical device is “based on the detected medical device within the received image”
Kuenen teaches these elements. Kuenen teaches an ultrasound imaging system (9) including an ultrasound probe (10) having an ultrasound transducer array (12) that may be used in combination with an apparatus (11) for detecting the location of a tip of a tool ([0013], [0069], [0081]). Kuenen teaches the apparatus (11) may be incorporated into the ultrasound imaging system (9) ([0087]). Kuenen teaches a volumetric region comprising an interventional tool (1) may be imaged with the ultrasound system (9) (Figs. 3-5, [0072]). Kuenen teaches the apparatus (11) comprises an image processing unit (15) adapted to receive ultrasound image data of the volumetric region comprising the tool (1), and the apparatus (11) further comprises a tip tool detection module (17) configured to detect the tool (1) by identifying a shadow region of the tool (1) in the ultrasound image ([0081]). Kuenen further teaches calculating the position or location of the tip of the tool (1) within the volumetric region ([0081]). Therefore, Kuenen teaches “detect the medical device within the received image” and “determine a location of the medical device based on the detected medical device within the received image” by detecting a tip of the medical device (tool) in an image and calculating the position/location of the tip of the medical device.
For the same reasons above, independent claims 14 and 15 remain rejected under 35 U.S.C. §103 as well as the claims dependent on claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOMMY T LY whose telephone number is (571)272-6404. The examiner can normally be reached M-Th 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TOMMY T LY/           Examiner, Art Unit 3793                                                                                                                                                                                             /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793